DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1- 19 in the reply filed on July 25 2022 is acknowledged. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claims 3, 10 and 13 are objected to because of the following informalities:  the limitation
“proximal” should be further define. If the limitation is pointing to distance between the edge of the first electrode and second electrode then the limitation needs to be further defined. Proximal is broad limitation and does not further limit claim 3. The same interpretation of limitation “proximal” in each of claims 10 and 13. 
Claim 13 is objected to because of the following informalities: “the protruding portion” in “wherein the first electrode edge is on the protruding portion” should be “the protruding portion of the first electrode” to avoid any anteceded bases with protruding portion of the second electrode.   
 Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-19 are rejected under AIA  35 U.S.C. 102 (a)(2) as being anticipated by EL Hajjam et al. (US 2020/0411592 A1; here within “Hajjam”). 
Regarding claims 1 and 2, Hajjam teaches in figures 1- 15B and related text e.g. a memory device (Fig. 3A) comprising: a first electrode (EP; Fig.3A; Para. 0097)  having a length along a first axis (x-axis or as shown along dotted line P; Fig.3A); a second electrode (EF; Para. 0096) having a length along a second axis (Z-axis) perpendicular to the first axis (P-axis); and a switching layer (C1; Fig.3A; Para. 0095) adjacent to the first electrode (EP) having a portion of the switching layer (C1) positioned between a first electrode edge (edge of EP) and a second electrode portion (edge of EF); wherein the switching layer is conformal to a surface of the first electrode (C1 is conformal to EP; Fig.1 and Fig.3A)
Regarding claim 3, Hajjam teaches in figures 1- 15B and related text e.g. wherein the first electrode edge is proximal to the second electrode portion (EF and EP are proximal).
Regarding claim 4, Hajjam teaches in figures 1- 15B and related text e.g.  the portion of the switching layer is in contact with the first electrode edge.
Regarding claims 5-7 and 9-14, Hajjam teaches in figures 1- 15B and related text e.g.  the second electrode portion comprises a second electrode edge (EF has multiple edges; Fig.3A); wherein the second electrode portion comprises a second electrode surface (EF has multiple surfaces; Fig.3A); the second electrode comprises a substantially polygonal cross-section when viewed along the second axis (EF has at least 6 sides; then EF has a polygonal cross-section; Fig.3A); wherein the second electrode comprises at least two second electrode edges substantially parallel to the second axis (EF has at least two side surfaces parallel to Z-axis; Fig.3); wherein the second electrode further comprises a protruding portion on the second electrode proximal to the first electrode (EF has a protruding surface proximal to EP; Fig.3A), wherein the portion of switching layer (C1) is positioned between a first electrode portion (EP) and the protruding portion on the second electrode (EF); wherein the protruding portion on the second electrode comprises an edge portion (EF has an edge portion; Fig.3A); wherein the protruding portion on the second electrode comprises a surface portion (EF has a surface portion; Fig.3A),wherein the first electrode further comprises a protruding portion on the first electrode proximal to the second electrode (EP1 and EP3 has proximal to the second electrode), wherein the first electrode edge is on the protruding portion (edge of EP1 or EP3; Fig.3A); wherein the memory device comprises a resistive random-access memory (RERAM; Para. 0109).
Regarding claims 15-17, Hajjam teaches in figures 1- 15B and related text e.g.  a first vertical electrode having a length along a vertical axis (EV has vertical axis); a first horizontal electrode having a length along a horizontal axis (EF has a horizontal axis); a second horizontal electrode having a length along a horizontal axis and parallel to the first horizontal electrode (multiple EF formed Fig.3A); and a switching layer (C1 and C2; Fig.3A) adjacent to first vertical electrode (upper EF; Fig.3A) having a first portion of the switching layer positioned between the first vertical electrode and the first horizontal electrode  (C1 has portions positioned between upper EF and EV; C2 also has portion formed between a first edge of the upper EF and a second edge of the EF) and 
a second portion of the switching layer positioned between the first vertical electrode and the second horizontal electrode (C1 has portions positioned between lower EF and EV:C2 also has portion formed between a first edge of the lower EF and a second edge of the EF) and, wherein the first portion of the switching layer is adjacent to a first edge portion of the first vertical electrode (the first portion is positioned between a first edge of upper EF and EV) and the second portion of the switching layer is adjacent to a second edge portion of the first vertical electrode (the second portion is positioned between a first edge of lower EF and EV); wherein the first horizontal electrode is laterally displaced from the second horizontal electrode; wherein the first horizontal electrode is vertically displaced from the second horizontal electrode ((EF ca be laterally  and vertically displaced from second EF as shown in Fig.8K).
Regarding claim 18, Hajjam teaches in figures 1- 15B and related text e.g. the first and second horizontal electrodes are connected to different electrical inputs (Fig.1 and Fig.2; Furthermore, recitation with respect to the way a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.)
Regarding claim 19, Hajjam teaches in figures 1- 15B and related text e.g.  a second vertical electrode parallel to and laterally displaced from the first vertical electrode, a third horizontal electrode parallel to and laterally displaced from the first and second horizontal electrodes, wherein the second vertical electrode is between the second and third horizontal electrodes, and the first and third horizontal electrodes are connected to the same electrical input (multiple EV electrodes and EF electrodes can be formed to form different memory devices Fig.1A and Fig.1B; Also can be shown in Figure 14A and 14B).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over EL Hajjam (1592) as applied to claim 1 above and further in view of Sato (US 10,115,897 A1).
Regarding claim 8, Hajjam does not explicitly state the second electrode has a substantially cross-section comprises a circle. 
Sato teaches he second electrode has a substantially cross-section comprises a circle (184; Fig.17; Col.15; Ln.50+).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention, to form the second electrode has different shapes including a circle as defined by Sato in the device of Hajjam since such modification would have involved a mere change in size/shape of a component. A change in shape is generally recognized as being with the level of ordinary skill in the art MPEP § 2144.04 IV B.
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mounir S Amer whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mounir S Amer/Primary Examiner, Art Unit 2894